300 So. 2d 420 (1974)
In re Wendell PITTS
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 853.
Supreme Court of Alabama.
September 12, 1974.
William J. Baxley, Atty. Gen., and Eric A. Bowen, Asst. Atty. Gen., for petitioner, the State.
No brief for respondent.
HEFLIN, Chief Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Pitts v. State, 53 Ala.App. 373, 300 So. 2d 416.
Writ denied.
COLEMAN, BLOODWORTH, McCALL and JONES, JJ., concur.